 In the Matter of SOUTHERN CALIFORNIAEDISONCOMPANY, LTD.andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL B-18AFL.In the Matter of SOUTHERN CALIFORNIAEDISONCOMPANY, LTD.andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL B-18AFL.,In the Matter of SOUTHERN CALIFORNIA EDISON COMPANY, LTD.andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL B-18AFL.In the Matter of SOUTHERN CALIFORNIA EDISON COMPANY, LTD.andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL B-18AFL.Cases Nos. 21-R-2104, 21-R-2112, 21-B-2167 and 21-R-2196respectively.Decided February 09, 1944Gibson, DunncfCrutcher,byMr. J. Stuart Neary,of Los Angeles,Calif., andMr. R. G. Kenyon,of Los Angeles, Calif., for the Company.Mr. David Sokol,of Los Angeles, Calif., for the' I. B. E. W.Katz, GallaghercCMargolis,byMr. Ben Margolis,of Los Angeles,Calif., for the U. W. O. C.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon threeseparate petitions and an amended petition duly filed byInternational Brotherhoodof ElectricalWorkers,Local B-18, AFL,herein calledthe I.B. E. W., allegingthatquestions affecting com-merce had arisen concerning the representation of employees ofSouthern California Edison Company,-Ltd., Los Angeles,California,herein calledthe Company,the National Labor Relations Board con-solidated the cases and provided for an appropriate hearing upon duenotice beforeWilliam B. Esterman,Trial Examiner.Said hearingwas held at Los Angeles, California,on November 26 and 27, and55 N. L.R. B., No. 2a201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 2, 1943.The Company, the I. B. E. W., and Utility Work-ers Organizing Committee, CIO, herein called the U. W. O. C., ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSouthern California Edison Company, Ltd., a California corpora-tion, is engaged in the business of generating, distributing,and sellingelectric power.During 1942 the Company purchased supplies, ma-terial, equipment, and machinery valued inexcessof $33,400,000, ofwhich more than $2,200,000 represented purchases from points out-side the State of California.During the same period, the total salesof the Company amounted to more than $50,000,000.No electricpower is directly sold or shipped outside the State of California. TheCompany delivers wholesale electric power to othercitiesand com-panies,including specifically the Pacific Gas & Electric Company, towhich the Company delivered in excess of $2,500,000 worthof electricpower during 1942. The total wholesale electric powerso deliveredto the cities and companiesis in excessof $3,400,000.The Company admits that it is engagedin commercewithin themeaning of the National Labor Relations Act.It.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers, LocalB-18, isa labor organization affiliated with the American Federation of Labor,admitting to membershipemployeesof the Company.UtilityWorkers Organizing Committeeis a labor organization affili-ated with the Congress of Industrial Organizations,admitting to mem-bership employees of the Company.III.THE QUESTIONSCONCERNINGREPRESENTATIONThe Companyrefusesto recognize either of the labororganizationsinvolved herein in the absence of certification by theBoard; it furthercontends, as a basis for its refusal, that the units sought are inappro-priate. SOUTHERN CALIFORNIA EDISON COMPANY, LTD.203Statements of the Board agent, introduced into evidence at the hear-ing, indicate that the I. B. E. W. represents a substantial numberof employees in the units hereinafter found appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSAll parties herein agree that, ultimately, a system-wideunit, com-posed of all employees of the Company, with the exception of com-mercial, supervisory, and plant-protection' employees will constitutethe proper unit.The labororganizations,however,disagree withthe Company's contention that such a unit is the only proper one, andcontend that units less than system-wide may properlybe found ap-propriate in the earlystages of organizationfor the purposes of col-lectivebargaining.In addition, theydisagreebetween themselveswith respect to the formation of units less than systemwide.Thus,in the instant consolidated proceeding,whereinthe I.B. E. W. seeksto represent four different groups of the Company's employees 2 theU. W. 0. C. disputes the appropriateness of three of the units sought,3contending that these units have no logical basis functionally, geo-graphically, or historically; with respect to the fourth unit sought 4it contends that the employees therein more properly constitute twoseparate units, one composed of substation division and EDS district' The statements of the Board agent may be summarized by the following chart, usingonly apparently original signatures of employees appearing upon the Company's pay roll:Case No.Pay-roll dateunit.BtheIB. . E EL.I.B.E.W..21-R-2104--------------------------7-31-43---------------------------271121-R-2112---------------------------7-30-43-----------------------------452321-R-2167--------------------------10-26-43------------- -----------294'12321-R-2196--------------------------11-20-43--------------------------2116*The I.B. E. W. submitted 163 designations which may have included clerical em-ployees among the signatories contained therein.The pay rolls in this unit were notchecked for clerical employees,and accordingly,the showing of the I. B. E. W. may beeven larger than herein set forth.The U. W. 0. C. submittedno evidence of membership among the above-mentioned employees.2In Case No. 21-11-2104, itseeks a unit comprised of all non-supervisory employees inthe WesternSubstation Division, excluding office and plant-protection employees;in CaseNo. 21-R-2112,it seeks a unit comprised of all non-supervisory employees,including clericalemployees,engaged at the Fullerton,Santa Ana,and Huntington Beach EDS(ElectricalDistributionSystem)Districts in Case No.21=R-2167, itseeks a unit comprised generallyof all non-supervisory employeesof the Company,including office and clerical employees, butexcluding commercial and plant-protection employees,regularly employed north of theTehachapi Mountain Range ; and in Case No.21-R-2196, it seeks a unit comprised of allnon-supervisoryemployees,including office.and clerical employees,engaged at the VernonDiesel plant,and'theVernonEDS District.$The proposed units in Cases Nos. 21-R-2104, 21-11-2112, and 21-11-2196,-Case No.21-R-2167. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, and the other composed of employees of the generatingand transmission divisions.The record in the instant proceeding, augmented by those portionsof the record in a'prior proceeding concerning employees of the Com-pany,5 incorporated by reference, indicates that the Company is ahighly integrated public utility, conducting operations over an areacomprised of 10 counties in southern California.The center of thissystem is the general offices located in Los Angeles, wherein all generaland administrative policies are formulated and through which clear-ance for all new employees is obtained. The Company has establisheduniform pay and work classifications throughout the system, as wellas a uniform policy with respect to pensions, vacations, and sick leaves,and medical plans.Transfers of personnel are system-wide, althoughusually upon a departmental basis; seniority is similarly upon a de-partmental basis.In keeping with its centralized administrative set-up, the Companyhas placed in the hands of a manager of operations the supervision ofall functional operations.These operations are divided into 4 depart-ments, each under a separate superintendent directly responsible tothe manager of operations.These 4 departments, designated as gen-eration, transmission and communication, substation, and distribution,respectively, are further divided into smaller administrative units.Thus, the generating department, which operates the 23 generatingplants controlled by the Company, is divided into 6 generating divi-sions; the transmission and communication department is divided into6 geographical divisions; the substation department is divided into 6geographical and 1 system-wide division; and the distribution depart-ment is divided geographically into 31 EDS districts. The boundariesof none of the departmental subdivisions were drawn with reference tothose of other departmental subdivisions, and there are frequent over-lappings.However, the operations of each of the departments arefunctionally related with those of the other departments in that elec-tricity generated at the generation plants is sent throughout the system.via transmission lines to substations where it is "stepped up" or "brokendown" and from there, either directly or through other substations, issent to the ultimate consumer who is serviced by the employees in theEDS districts.It is evident, therefore, that because of the centralized and closelyintegrated nature of the Company, the system-wide unit advocated byit is,. ultimately, the appropriate one.However, it is also apparent thatthe area of the Company's operations is too large for the conductingof immediate and simultaneous organizational activities for the pur-poses of collective bargaining on a system-wide basis.Therefore, in5Matter of Southern California Edison Company,Ltd.,51 N.L. R. E. 9. SOUTHERN CALIFORNIA EDISON COMPANY, LTD.205order to render collective bargaining a more immediate possibility, itis necessary that such interim collective bargaining be conducted uponthe basis of units less than system-wide.6However, such interim unitsmust be identifiable and possess a degree of homogeneity sufficient topermit their functioning as separate bargaining units.We shall examine the several units proposed by the petitions of theI. B. E. W. in the light of the foregoing.A. The proposed unit in Case No. 21-R2104As hereinbefore stated, the I. B. E. W. seeks a unit comprised solelyof Western Substation Division employees, excluding plant-protectionemployees, division superintendents, station chiefs, assistant stationchiefs, all other supervisory employees, and the division clerk.TheCompany contends that the proposed unit, being less than system-wide, is inappropriate, and the U. W. 0. C. also opposes this unit uponthe ground that it has no basis either functionally or historically.The proposed unit of the I. B. E. W. consists of approximately 27employees, constituting a complete administrative subdivision of theSubstation Department, who service a geographical area covering thatalso occupied by 5 EDS districts.Although working, in many in-stances, side by side with the EDS district employees, as well as withemployees of the generating and transmission departments, they areunder separate supervision and are listed on a separate pay roll. Itis true that there are transfers both in and out of this group,' but theseappear to be more orlesspermanent transfers rather than temporary,and, in a large majority of cases, intradepartmental, and do not appearto affect the identity of the group as such. In the recentUnion Pro-ducing Companycase," the Board had occasion to pass upon a situa-tion somewhatanalogousto that presented by the instant proceeding;in that proceeding, a labor organization sought 2 units, 1 consistingof a distribution district, and the other of a production district whichoverlapped several distribution districts, including the one soughttherein.In finding both the distribution and the production districtsappropriateinterim units,the Board stated :The Union's present organization of the Company's employees isco-extensive with ... identifiable, separate administrative divi-sions of the Company's extensive operations.Employees in the[distribution] district work under supervisors subject to that6 In view of this, our findings with respect to the units in this consolidated proceeding arenot to be considered final, but are subject to reconsideration whenever petitions are filedconcerning employees.therein which seek units more clearly approaching the ultimatesystem-wide unit.7The record indicates that approximately nine persons per year are transferred out ofthe division,and are replaced by approximately the same number of employees.8Matter of Union Producing Company and Associated Companies,53 N. L.R. B. 1287. 206DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDdistrictmanager.The Companies have seen fit to place these,employees in a position' to work with employees, of anotherdistrict and yet maintain air administrative independence withrespect to their work ...Since employees within the [distribu-tion] and [production] districts have signified a desire for col-lective bargaining, we shall not require that they be deprived -oftheir right to collective bargaining until the organization of anyother employees . . . may be accomplished.In our opinion, the same reasoning is applicable to the unit proposedherein for, although the substation division overlaps various EDSwith, employees of other departments of the Company, they are, re-sponsible to their own supervisors, and thus "maintain an adminis--trative' independence" with respect to their work.We are of theopinion, therefore, that the employees engaged in the Western Sub-station Division of the Company constitute an appropriate unit.A dispute exists with respect to the status of the division clerkwhom both the Company and the I. B. E. W. would exclude fromthe Unit, whereas the U. W. 0. C. would include him.The divisionclerk is, designated by, the Company ; as a supervisory clerical em-ployee; he is responsible for all paper work of 'the division, has chargeof personnel records, which contain appraisals and recommendationsrespecting the individual employees, and performs the duties of thedivision superintendent in the latter's absence.In view of the fore-going, we are of the opinion that the interests of, this employee,aremore aligned with those of management than with the rank and fileworkers; accordingly, we shall exclude him.Accordingly, we find that all employees of the Company assignedto its ,Western Substation Division, excluding the division-,superin-tendent , station chiefs, assistant station chiefs, division clerks, plant-production employees, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, of effectively recommend suchaction, constitute a unit .appropriate for the, purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.B. The; proposed unit in Case No. 21-R--2112In this petition,, the, I. B., E.W.: seeks a unit-composed of all non-supervisory employees of the Company assigned to the Fullerton,Santa Ana, and'Hiuntirigton Beach EDS Districts, inclriding junior,apprentice, sand .senior clerks, but,excluding-the, divisio`n' accountant,assistant division accountant, EDS superintendents, estimators,'heavycrew foremen, and ,light crew foremen.BothC. andthe Company contend that this unit is inappropriate,'the'latter upon SOUTHERNCALIFORNIA EDISON COMPANY, LTD.207the. ground that it is not company-wide, and both upon the groundthat.it is neither a functional nor :geographical entity.Ili' addition,.dispute exists with respect to the status of, certain. classificationshereafter discussed.'are-not administered upon the basis of all-inclusive and self-sufficientdivided into smaller ,,administrative subdivisions.'The,-distributiondepartment, which is concerned primarily, with the servicing of com-mercial' current to, the ultimate consumer, as previously noted, isdivided 'geographically, into 31 EDS districts. - For administrative'reasons, the Company has placed most-of the EDS districts:in severaldistinct groups, having either common pay rolls, or employees, orboth.'- Each of these groups appears, for the 'most part,10 to. functionindependently.,The unit-which the I. B. E. W. proposes as appropriate consists ofone of these groups.. These EDS districts share a.common divisionaccountant, equipment repairman,, heavy crew assistant, a cable fore-man: and a crew°of,three.. In addition., an appliance serviceman worksin both the Santa Ana, and Fullerton Districts, and another. works in.both the Santa Ana and Huntington Beach Districts: The employeesof all three districts are listed on the same pay roll.So far as it canbe ascertained, none.of the employees assigned to these districts regu-larly perform duties in other parts of the Company's system, nor arethere employees from other districts or other departments regularlyemployed by these subdivisions of the distribution department.Ac-cordingly, we 'are of the opinion that this group of, EDS districtssought by the I. B. E. W. may "properly constitute an appropriateunit.''9 The following groups of EDS'districts have either common pay rolls, or employees whowork in two or more EDS districts comprising each group, or both :a.Alhambra, Monrovia, Pasadena, and San Fernandob.Hanford, Tulare, Delano (Kernville), Portervllle (Lindsay); and Visaliac.Huntington Park, Compton, Montebello, Whittier, and Vernon.,d.Santa Ana, Fullerton, and Huntington Beache. Inglewood, Redondo, and Santa Monica.f.Ontario, Covina, Pomona, Redlands, and San Bernardino.g.Oxnard, Santa Paula, Ventura, and Santa BarbaraOnly the Long Beach and Lancaster EDS Districts are not so linked.10The Company, submitted as exhibits several lists of transfers, both to and from GioupD (see footnote, 9supra)from and to other areas. These exhibits showed that permanent,transfers from'the EDS'districts in Group D averaged 10 per year for the past 3 years, andthat permanent transfers to the EDS districts in this group average slightly mole than 6per year during the same periodThese exhibits further indicated that the majority ofthe total number of transfers were temporary in nature.We are of the opinion, however,that neither the permanent nor the temporary transfers affect the identity of the group as awhole.''i11We are aware' of the fact that we have previously indicated that there is a functionalrelationship between EDS'districts and substation divisionsWhile this is true, it is alsotrue that the same relationship exists between all departments of the Company.Since theCompany has drawn lines in accordance with departments rather than in accordance withr 208DECISIONS OF NATIONAL LABOR RELATIONS-BOARDAs previously,indicated,'a'dispute exists with respect to certain.classifications of employees.The Company and the I. B. E. W.agree that-light crew foremen should be excluded' from the unit,whereas theU. W. 0. C. wouldinclude them therein.'The Companyand,the U. W: 0. C. take similar positions with,respect to service crewand,cable crew foremen,whereas the I. B. E. W. takes no position withrespect-to -these employees,being content-to be governedby. the Board'sdetermination with regard to them.As hereinafter stated'12 all fore-men possess authority to make effective-recommendations with respect -to. employees assigned-to them, and under these circumstances, Theyfall -within our customary- supervisory definition:.Accordingly, we'shall-exclude light,crew foremen,service crew foremen, and- cablecrew foremen from ''the'unit.,,I.1_, ...11'Accordingly,we -find that all employees of the Santa Anai, Fuller-ton, and Huntington Beach'EDS Districts,including junior, appren-tice;-and. senior clerks but excluding plant protection employees, divi-sion-accountants,assistant divisionaccbuntants, EDS superintendents,estimators,heavy crew, -light' crew,service crew,and cable crew fore-men; as.well-as all other -supervisory'employees with,authority_,to hire,promote, discharge,discipline,'or.-other.wise effect changes in the status-of .employees; or effectively,recommend such action'!constitute ;a unitappropriate for the purposes,of collective bargaining within the mean-ing of Section 9 (b) of the Act.,C. Theproposedunit,in Case No. 21-R-2167`In'this petition,the I.B. E. *"'seeks a unit comprised of 'all em-ployees ofthe Company,including'clerical employees,regularly.en-gaged'ilorth of the Tehachapi Mountain Range, excluding com-mercial employees,plant-protection employees,Lancaster EDS Dis-,trict employees, transportation department employees, garage em-ployees,BoulderDam employees,and supervisory employees.Thisproposed unit includes therein all.non-supervisory employees of theNorthernSubstation- Division,the Northern and Big Creek Trans-missionDivisions, the Northern Hydro Division,. the Kern RiverHydro plants,and the'-'Delano(Kernville),Hanford, Porterville(Lindsay),Tulare; and Visalia,EDS Districts,13,as.well,as hydrojnmlintenance,and construction crews assigned to divisions of' theCompany otherthan those above set forth,but regularly employednorth of the TehachapiMountain Range.,The: U.W.0. C. is ingeographical subdivisions, we are of the opinion that bargaining units formed in accordancewith such lines may be more practicable from an administrative standpoint.Furthermore,-the unit sought in this petition is distinguishable from those sought in,the prior proceeding(see footnote 5,supra),in that the petition herein seeks all EDS districts falling withinone of `the above-mentioned groups (see footnote 9supra),whereas the units previouslysought included only portions theieof.iz See discussion of proposed unit in Case No. 21-R-2167infra.isThese EDS districts comprise one of the groups listed in footnote 9supra. ISOUTHERN CALIFORNIA EDISON COMPANY, LTD.209general agreement with respect to the employees involved in thispetition, but, as- hereinbefore stated, contends that they should bedivided into two units, one comprised of substation division and.EDSdistrict employees, and the other comprised of the -employees of thetransmission and generating departments.The Company contendsthat the unit sought is inappropriate since it is not system-wide.The unit sought in this petition more nearly approaches the ultimatesystem-wide unit than any others proposed in the petitions in thisconsolidated proceeding.It seeks to include therein all non-super-visory employees, of the Company in a specific geographic area.Assuch, and because of the closely integrated nature of the Company'soperations, it fulfills the requirements of functional homogeneity;the employees therein are distinguishable from the remaining em-ployees of the Company because of the geographical boundary; andthe unit appears to be a logical one from an administrative view-point.14In view of these circumstances, we are of, the opinion thatthe unit sought, as modified hereinafter; is appropriate at, this timefor the purposes,of collective. bargaining,15As noted above, the I. B..E. W. seeks to include.within its proposedunit employee's in hydro maintenance and construction crews who,iiltliough listed on pay rolls of subdivisions' of the, Company lhead-quartered elsewhere, regularly work north, of the Tehachapi Moun-tain Range.We are. off, the opinion,, however, that the inclusion ofsuch employees would be administratively ulifeasible, and shall, there;fore,, exclude them from the unit hereinafter found appropriate..The parties; are, in. agreement, generally, with .respect- to, certainexclusions of a supervisory, or, confidential nature, which are set'fort1in Appendix A,attached hereto.The,, following, classifications are.indispute..1,Big, Creek Trainsmission Division.Both, labor organizationsseek the inclusion, of senior patrolmen, whereas the, Company, wouldexclude these, employees.The record indicates that senior patrolmenare, «orking',foremen responsible for keeping transmission,-lines re-paired.,.They are usually assigned a crew, and have authority to makerecommendations, to the, division superintendent affecting the, statusof the employees thereof.We are of, the opinion that, in view of these39Although the Kern River liydro plants form only a portion of the Southern Hydro Divi-sion; it is widely separated from the remainder of this di%ision and appears to be'a com-plete entity,similar" to the Long Beach steam generating plant which we have previouslyfound to constitute'an appropriate unit.Accordingly, we ate of the opinion that theseplants may properly be severed from the remainder of the division and included within'theunit herein-I'We do not imply in thisfindingthat the units proposed by the U. W. 0 C ate withoutmerit, but are confining 'ourselves solely to the unit proposed by the petitioner herein,which is the only labor organization that has submitted any showing of representationamong these employees578129-44-vol. 55-15I 110210DECISIONS. OF' NATIONAL LABOR RELATIONS BOARDcircumstances, senior patrolmen fall within dur.customary definitionof supervisory-employees,, and iwe shall, therefore, exclude them.2.:Northerw-Transnzisszbn Division.'In addition to senior'patrol-nien."previously, discussed;, both,, labor organizations - w'ould . includewithin the unit, the apprentice -clerk, whereas the Company, wouldexclude both. classifications:The record 'indicates that +the appren-tice clerk,, although a non-supervisory employee,'performs, 'all of theclerical duties of-a; division clerk'(see'discussion.in,Case No. 21-R-'2104,supra)which affords her4ecess to-person:nel records.Iii accordancewith our- prior findings, we shall exclude both t senior patrolmen andthetapprentice clerk in the' Northern-Transmis-sion Division.-3.Northern, I SubstationDivision.Both' ,the 'Company : and theW.'would exclude from the-unit'the division'clerk' (see discus-sioin.inf Case' No. 21-R-2104,supra) ;tion chiefs, whereas the U. -W.:0. C. woilld include th'erein'e<ich-ofthese classifications.The record indicates' that-'station chiefs ' are - responsible for theoperation of their stations; and the per`formance' of the employees as`-signed thereto: ''They keep personnel records, and rare empoweredto 'make' recomineridations affecting the status 'of station- employeeswhich are'accorded'great'weight:Assistant station' chiefs a's'sist therecommendations 'affecting' the'-status`of 'station employees:' Theserecommendations are made td the= station chief,'or,"in his absence, tothe' division - superintendent,' and are also' accorded great weight., 'Weshall, therefore, exclude station;'chiefs; 'a'ssistant station 'chiefs; andthe division clerk from the unit..4: 'Kern River' Flydro 'Plants.The Company would exclude sub-foremen from the unit, whereas' both labor' organizations '`seek 'to'iii-clude'these employees therein.- The''record indicates that, subfdremenare working foremen in charge of groups ranging from 1 to° 10 em-ployees with regard to - whom they have authority to make effectiverecommendations to the" foremen. " 'Furthermore; since * these em-ployees are often in sole charge of cre' s'in the field, they 'also enjoya large measure of independent responsibility. In view of -the. fore-going, we are of the opinion and find that they exercise powers suffi-ciently supervisory in nature to warrant their' exclusion from theunit.''5.North,e? n. Hydro Division.The Company would exclude sub-'foremen, discussed above, and. the division dispatcher, whereas both-labor organizations would include these employees. 'The division dis-patcher directs all switching and loading operations of the division,and regulates the flow of water into the hydro plants.He issues' in- SOUTHERN CALIFORNI-A EDISON COMPANY, LTD.211structions to four' operators, and can recommend disciplinary actionwith respect to them.,His authority and salary are comparable tothat of statidii chiefs in the substation divisions. ,We are of the oliin-ioli that` the division dispatcher is a supervisory employee, and sha11,therefore, exclude=him as well as the subfoiemen from the unit.6.The EDiS Districts: Delano (Kerri,vil,/,e), Hanford, Porterville(Lindsay), Tulare; and Visalia.The Company seeks the exclusion oflight crew foremen, service crew foremen, cable foremen, tree trimmerforemen, assistant division superintendent of accounting, and districtclerks, whereas the labor organizations herein generally either desirethe inclusion of these employees or` tilke no position with respect toThe record iiidicate`s that all foremen supervise crews ranging froiiitwo to eight' persons, and that' all have authority to make 'effectiverecommendations to the 'district supeiintendent-witli'respect to theirrespective crews.WO'.shall, therefore, exclude all foremen from the'unit.District clerks have access to all district personnel records.In ad-dition, the' siipervise'the work of the ordinary clerical employeesassigned to the district, and have the authority to make recommenda-tions with respect to them.The powers and duties of the assistantdivision siiperiiitendent'of accounting are similar to those of it district'clerk.* e shall, therefore, exclude both district clerks and the assist-'ant division-superintendent of accounting from the unit.17In view of the foregoing, we find that all employees of the Company,including clerical employees, engaged at its Northern Substation Divi-sion, Northern and Big Creek Transmission Divisions, Northern'HydroDivision (Kaweali River, Tule River, and Big Creek Hydro plants),Kern Rix';er Hydro Plaiits, and.at its Delano (Kernville), Porterville(Lindsay), Tulare, Hanford, and Visalia EDS Districts, excludingcommercial employees, transportation department employees, garageemployees, Boulder Darn employees, Lancaster District employees,plant-protection employees, employees of subdivisions of the Com-pany other than those expressly included herein, 'employees listed onAppendix A attached hereto, the employees listed in Appendix B.at-tached hereto,18 acid all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect 'changes in the,status of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.16An exception to this is the fact that the I BE W agrees with the Company that thelight crew foremen should be excluded from the unitThe positions with respect to theseEDS district classifications are the sane as those taken by them isith respect to similarclassifications in CaseNo 21-R-2112,supra," We also note that the parties agreed upon the exclusion of the assistant division ac-countant in Case No 21-11-2112,supra18These employees comprise the disputed classifications hereinbefoi e discussed 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The proposed unit in Ca.se No. 21-R-21196The I. B. E. W. seeks to represent a unit comprised of the VernonDiesel plant and the Vernon EDS District employees. Both theCompany and the U. W. 0. C. contend that this unit is improper, theformer claiming that the proper unit is system-wide, and the lattercontending that the unit has no logical, functional, or geographicalbasis.The record indicates that, other than the fact that the clerical workof the Vernon Diesel plant is performed by employees attached to theVernon EDS District, there is no closer relationship between theDiesel plant and the EDS District than exists between the Diesel plantand any other subdivision of the Company.The Dieselplant em-ployeesare engagedin thegeneratingof electricity, whereas EDS Dis-trict employeesare engagedin servicing operations at the stage whereelectricity is distributed to the ultimate consumer.It is apparent,therefore, that no unique functional relationshipexistsbetween themwhich would warrant a finding that the employees of the district andthe Diesel plant constitute an appropriate unit.We shall, therefore,sever the two groups..With respect to the employees of the Vernon EDS District, we areof the opinion that, by themselves, they do not constitutean appro-priate unit, and that they are more properly included within a unitconsisting of employees in an EDS group such as previously set forth.10However, the record shows that the Vernon Diesel plant is operated bythe Company under terms different from all of its other properties.20In addition, we have found in a previous case involving the Companyherein that the employees engaged at the Long Beach generating plantproperly constituted an appropriate unit.21For similarreasons weare of the opinion that a similar finding is properly made with respectto the Vernon Diesel plant,We find that all employees of the Vernon Diesel plant, excluding theDiesel superintendent, plant protection employees, chief switchboardoperator, electric and head engine operator '22 aswell as all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.19 See footnote9, supra,wherein the Vernon EDS District is included within Group C.This inclusion is based upon the fact that the Vernon EDS District shares in common withthe Huntington Park and Compton EDS Districts a test crew of two employees.20The Company operates this plant under a long-term lease which provides that upontermination thereof, the plant becomes the property of the lessor.sl See footnote 5,supra.21These exclusions were proposed by the I.B. E. W. or the Company and agreed upon ornot objected to by the other parties. SOUTHERN CALIFORNIA EDISON COMPANY, LTD.213V.- THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the respective units found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of our Direction of Elections herein, subject to the limitationsand additions set forth in said Direction.At the hearing, the U. W.O. C. expressed a desire to participate in any election which the Boardmight direct among the employees in the iuiits found appropriateherein, although it did not submit any evidence to indicate the extent,of its interest among such employees.The I. B. E. W. agrees thatthe U. W. O. C. should be accorded a place on the ballot, and in viewof the U. W. 0.C.'s continuing organizational efforts among theCompany's employees we shall provide that the U.' W. O. C. par-ticipate in the elections hereinafter directed.DIRECTION OF ELECTIONSBy, virtue of and pursuant'to the, power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, Nof National Labor RelationsBoard Rules and Regulations, Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain rejpresenta-tives for the purposes of collective bargaining with Southern CaliforniaEdison Company, Ltd., Los Angeles, California, separate elections bysecret ballot shall be conducted as early as possible, but not later thansixty (60) days from, the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article, III, Sections 10 and 11, of said Rules- andRegulations, among the employees of the Company in the respectiveunits found appropriate in Section IV of the Decision herein, whowere employed during the pay-roll period uumedlately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill, or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, and"have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalBrotherhood of ElectricalWorkers, Local B-18, affiliated with theAmerican Federation of Labor, or by Utility Workers - OrganizingCommittee, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.' 214DECISIONS OF NATIONALLABOR RELATIONS BOARDAPPENDIX ABig Creek Transmission DivisionDivision superintendentNorthern Substation DivisionDivision superintendentNorthern Transmission DivisionSuperintendent of transmis-sion and supervisor of roadand right-of-wayKern River Hydro PlantsDivisionsuperintendentDivision engineersStation chief supervisorStation chief hydroStation chief supervisor as-sistantStation chief hydro assistantEDS Districts North of Teha-chapiSuperintendent accounting di-visionEDS superintendentEstimatorHeavy gang foremenNorthern Hydro DivisionDivision account supervisorCommissary stewardCommissary steward assistantStation chief hydroAssistant chief hydroChief dispatcherStation chief supervisorAssistantstation chief super-visorDivision superintendentDivision engineer hydroLocal agentHydrographerSuperintendent mcc:uanicalmaintenanceForemen.APPENDIX BBig Creek Transmission DivisionSenior patrolmenNorthern Substation DivisionDivision clerkStation chiefsAssistantstation chiefsNorthern Transmission DivisionApprentice clerkSenior patrolmenKern River Hydro PlantsSubforemenEDS Districts North of Teha-chapiAssistantdivisionsuperin-tendent of accountingCable foremenTreetrimmer foremenLight crewforemenService crew foremenDistrict clerkNorthern Hydro DivisionDivision dispatcherSubforemen